Title: From John Quincy Adams to George Washington Adams, 22 September 1811
From: Adams, John Quincy
To: Adams, George Washington



No 6N. 6.
(Letter 3)
My Dear George,
St: Petersburg 22 Septr: 1811.

My last letter contained the substance but not the form of an argument for considering the Bible as a divine Revelation. It explicitly stated the three points of belief which I deemed indispensable to the happiness the virtue and improvement of mankind.—1. The existence of one God, the Creator and Governor of the Universe and particularly of mankind—2. The immortality of the Soul—3. A future life of reward, and punishment.—I shewed you that the natural and ordinary powers of the human mind are not sufficient for the discovery of these truths—That they are disclosed in the Bible, by special and distinct Revelations from God, in a manner altogether different from the ordinary course of nature—And hence it follows that the Bible, considered as Divine Revelation contains a series of direct Communications from the Creator of mankind to individual persons, which have been by some of them committed to writing, and which include a code of moral and religious Laws suitable for all mankind, and binding upon all who are blest with the Knowledge of it. But if the belief of these doctrines be essential to the happiness, virtue and improvement of mankind, why were they particularly disclosed by Revelation to a few individuals of a single nation? Why were they not made discoverable to all men by the simple operation of their reason? the answers to these questions, are also to be found in the Bible—The first Parents of mankind were created immortal, innocent, and happy. But they were created free. The tenure of their blessed state was on the condition of obedience to the Will of God.—This Condition they violated—they forfeited by their transgression, their immortality their innocence and their happiness—With them they lost their posterity; who could be redeemed to their original State, only by intervention of a Saviour.—Among the miseries brought upon mankind by the Apostacy of their Ancestor, was the loss of the Knowledge of the true God, and of their own immortality.—This loss was not however total in any part of the World; a remnant of it was every where preserved; but in different degrees among different Nations—It was the purpose of divine Providence that it should never be wholly lost, and that in his due time it should be wholly restored—To a succession of Patriarchs untill Abraham, and afterwards to him and his descendants alone untill the appearance of Jesus Christ. God continued to communicate his Will by special Revelation. But even from them he reserved the clear and certain hope of a future life: untill Jesus Christ came with glad tidings of great joy to all mankind; bringing life and immortality once more to light by the Gospel. To the three articles of Faith, which I have supposed to be essential for all Religion and Morality—the Bible as a Divine Revelation adds therefore a fourth—the original excellence and present fallen condition of man—This tenet is peculiar to the Religions founded upon the Bible, and it has great and numerous consequences upon the moral system of Christianity—An omnipotent Creator, an immortal  Soul, and a day of Judgment are sometimes considered as the foundations of Natural Religion, though after all, independent of the Bible, they are mere speculation and conjectures which men may believe or disbelieve according to the strength or weakness of their minds.—But the fall and redemption of man, with all the duties incumbent on us in consequence of them, are taught only in the Bible. Obscure and confused traditions, preserved among the heathen world some memorial of this truth as well as of the others.—In the mythology of the Greeks it was believed that men were originally made virtuous and happy, and had gradually become vicious and miserable.—Hence their poetical fictions of the four ages of gold, silver, brass and iron.—But in those curious mixtures of forgotten history with inventive fancy, there was no moral principle involved. They admitted the degeneracy of mankind, but they inculcated no precept for its restoration to its original purity—They lamented that Astræa had abandoned the Earth, but they gave no hopes of her returning to it again.—By admitting the Bible as a divine Revelation, we have hopes of future felicity, inspired together with the conviction of our present wretchedness.—The blood of the redeemer has washed out the pollution of our original Sin, and the certainty of eternal happiness in a future life is again secured to us on the primitive condition of obedience to the Will of God. By considering the Bible as Divine Revelation, we acknowledge a frequent miraculous interposition of divine power.—The reluctance at coming to this admission is to many persons of the present times, the strongest objection against the authority of the sacred Scriptures—Nature it is there operated by general Laws, but those Laws of which we have no Knowledge but by inferences which we draw from the observation of their effects are themselves among the Evidences of an omnipotent Creator, and it requires no great effort of the understanding to perceive that he whose power was competent to produce the general rule must also be possessed of the power of making every particular exception.—The power to create being once admitted to exist, it would bear  scant trifling to cavil about the modes of Creating. A miracle is nothing more  than a physical phenomenon, different from those which we are accustomed to observe; for if by a miracle we understand merely something incomprehensible to our understandings, the growth of a spire of grass is as miraculous as any thing related in the Bible. In receiving the Bible as a diving Revelation, I do not consider every part of it even in the original languages as having been written by preternatural inspiration from Heaven. I do not suppose it necessary to consider the Book as exempt from physical, geographical and Chronological errors.—The translations into modern languages, and the English translation still used, in particular abound with errors. The revelations themselves are of two kinds, those which were made to particular persons, occasionally and for temporary purposes and those which affected the destinies and duties of mankind, for all ages.The forms of Revelation which Divine Wisdom assumed were so various and would multiplied that it would require a long Dissertation and perhaps a large volume to enumerate and explain them.—It is necessary here only to remark that from the Creation untill the Death of Moses God manifested himself to the Patriarchs sometimes in human shape and sometimes by visions, by dreams. and by angels, and finally sometimes by voices which were heard in the air when there was nothing to be scene.—The direct and personal intercourse from God to Man, ceased from the time of Moses, untill that of Jesus Christ.—In Deuteronomy XXXIV. 10. It is expressly said—“And there arose not a Prophet since in Israel like unto Moses, whom the Lord knew face to face”—It is the belief of the great majority of Christians, that in the person of Jesus Christ, God himself again appeared in human form—That He took upon himself the nature of man, to teach mankind his most perfect law, and to redeem them from the curse of death, by submitting to it himself. This however has become a subject of great controversy among Christians themselves.—I have read very little of the numberless volumes which have been written on both sides of this question.— But I have endeavoured by assiduous attention to the New Testament, to settle my own opinion concerning it—There are so many passages both in the Gospels and the Epistles, which Countenance the doctrine of the Divinity of Christ, and so many which appear incompatible with it, that to my Judgment it is not among the things clearly revealed.—I know not how to order my order my Speech by reason of Darkness, and I therefore conclude it is one of those mysteries, not intended to be unfolded to me during the present life. But whether Jesus Christ was a manifestation of Almighty God in the form of a man; or whether he was but the only begotten Son of God, by whom he made the world, and by whom he will judge the world in righteousness, I consider as merely a speculative question, which I am not called upon to settle, and about which my only duty is not to suffer my Passions or Prejudices to be engaged on either side.—That he came into the World to preach repentance & remission of Sins—to proclaim glory to God in the highest, and on Earth Peace Good Will to Men—and finally to bring life and immortality to light in the Gospel, all this is equally clear, if we consider the Bible as Divine Revelation, and all this it imports infinitely to our conduct in this world, and our happiness in the next to know—The rest may be left to a brighter state of existence to ascertain.
Let us now, my Dear Son,  conclude by resuming the duties to God, to our fellow creatures and to ourselves, which are derived as immediate consequences from the admission of the Bible as Divine Revelation.—1. Piety—From the first Chapter of the old Testament to the last of the New, Obedience to the Will of God, as inculcated, as including the whole duty of Man—2. Benevolence—The love of our neighbour is very forcibly taught in the Old Testament, but to teach it more effectually was the special object of Chris’ts mission upon Earth—“Love”, says St. Paul XIII Romans 10. “as the fulfilling of the Law.” But Christ in his discourse to the apostles at the last Supper says “A new commandment I give unto you. That ye love one another; as I have loved you, that ye also love one another—By this shall all men know that ye are my disciples, if ye have love  one to another.”—3. Humility—The profound sense of our own infirmities, which must follow, from the Doctrine of Original Sin, and of its punishment inflicted on all human kind, necessarily inspires meekness and lowliness of Spirit—these too, are commanded in express terms by Jesus Christ, and as principles of morality, they are not only different from the maxims of every other Known system of ethics, but in direct opposition to them.—I shall perhaps on some future occasion, undertake to shew you a comparative estimate of these three Cardinal Virtues of Christianity, with the four Cardinal Virtues of the heathen Philosophers—which were Justice—Prudence—Temperance  and Fortitude—every one of them entitled to the epithet which Cicero gives to the first of “una excellentissima virtus.” but which as forming the measure of human duties, can only serve to shew forth in brighter evidence, the unrivalled superiority of the moral Code of the Bible. From your affectionate father—
“The bright & most excellent virtue
